Citation Nr: 1204359	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The Board acknowledges that the RO originally construed the issue on appeal as an original increased rating claim.  However, a review of the record reflects that, following the December 2007 grant of service connection for bilateral hearing loss, the Veteran submitted a timely notice of disagreement with respect to the initial rating assigned for that service- connected disability.  He thereafter perfected a timely appeal in response to a January 2010 statement of the case.  Accordingly, the Board finds that his appeal is most accurately characterized as a claim for an initial compensable rating, as reflected on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further development is needed with respect to the Veteran's claim.

The Veteran has been diagnosed with hearing loss that qualifies as disabling for VA purposes.  38 C.F.R. § 3.385 (2011).  However, the audiology examinations administered in support of his claim have not shown that his disability meets the criteria for a compensable rating.  38 C.F.R. § 4.85 (2011).

The record shows that the Veteran's most recent VA audiology examination was conducted in August 2009.  At that time, he reported that his bilateral hearing loss had worsened and he could no longer distinguish many spoken words.  Additionally, the Veteran's spouse, who attended the examination, indicated that the Veteran had difficulty discerning speakers' words unless he was directly in front of them.  She also stated that the Veteran was unable to hear high-pitched sounds emitted from alarm clocks and other household devices.
Contemporaneous audiological testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
60
60
LEFT
20
20
40
60
60

The averages were 46.25 in the right ear and 45 in the left ear.  Speech recognition ability was measured as 88 percent, bilaterally, using the VA-prescribed Maryland CNC speech recognition test.  38 C.F.R. § 4.85(a) (2011).  

Based on the results of the examination, the VA examiner concluded that the Veteran met the diagnostic criteria for bilateral sensorineural hearing loss that was moderately severe at higher frequencies.  However, notwithstanding the concerns raised by the Veteran and his spouse, the examiner concluded that the Veteran's hearing loss did not interfere with his daily living activities.  That examiner noted a reviewed of recent VA treatment records, but that he lacked access to the Veteran's entire claims folder.

In subsequent written statements, the Veteran, through his representative, took issue with the results of the August 2009 examination.  Specifically, the representative complained that the examination had failed to account for the functional impairment inherent in his bilateral hearing loss.  Additionally, the Veteran asserted that, in the wake of that examination, his hearing problems had continued to worsen.

While a lay person, the Veteran is competent to testify as to hearing difficulties that are within the realm of his personal experience.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board considers his assertions to be credible, in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, as a lay person without apparent clinical expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the severity of his bilateral hearing loss within the context of the applicable rating criteria.  Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, his contentions, standing alone, are insufficient to warrant an increased rating in this instance.  However, those contentions are sufficient to trigger the need for a new examination in support of his claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

Here, while the August 2009 VA examination is not overly stale, the Veteran has expressly indicated that his hearing loss has worsened since that time.  In view of those assertions, the Board is uncertain as to the current severity of the Veteran's hearing loss.  Accordingly, the Board finds that a new VA audiological examination is needed to fully and fairly assess the merits of his claim.  38 C.F.R. § 3.159(c)(2) (2011).  That new examination should include a review of all pertinent evidence of record, which was not conducted by the previous VA examiner.  38 C.F.R. § 4.1 (2011) (to ensure a thorough examination and evaluation, the Veteran's service-connected disability must be viewed in relation to its history).  

Additionally, that new examination should include specific findings regarding any functional limitations posed by the Veteran's hearing loss.  The effects of a service-connected disability on daily living activities must be considered in the context of an increased rating claim.  38 C.F.R. § 4.10 (2011).  Moreover, with respect to hearing loss disorders, an audiologist must provide a description of the functional effects caused by the disability at issue.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2009 VA examiner noted the specific hearing problems alleged by the Veteran and his spouse.  Nevertheless, that examiner did not reconcile their complaints with the opinion regarding the negligible impact of the Veteran's hearing loss on his daily existence.  Consequently, the Board considers that particular opinion of the August 2009 examiner to be inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Accordingly, the Board finds that, on remand, a VA examiner should expressly address how the Veteran's hearing loss affects the ordinary conditions of his daily life.  38 C.F.R. § 4.10 (2011). 

Finally, it appears that VA medical records may be outstanding.  The record shows that, during a February 2009 audiology consultation, the Veteran was fitted with hearing aids and urged to return to his local VA clinic for additional treatment.  However, while the Veteran's subsequent written statements suggest that he has continued to receive treatment for hearing loss, the nature of any such treatment remains unclear as no VA medical records dated after January 2010 have yet been associated with the claims folder.  Thus, as it appears that additional VA medical records may exist with respect to the Veteran's claim, and as that claim is being remanded for further development on other grounds, the Board finds that efforts should be made to obtain any such outstanding records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Community-Based Outpatient Clinic in Lakeland, Florida, and the VA Medical Center in Tampa, Florida, dated since January 2010. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The examination must be conducted by a state-licensed audiologist and must include both a pure tone audiometry test and controlled speech discrimination (Maryland CNC) test.  38 C.F.R. § 4.85 (2011).  Additionally, the examiner should review the Veteran's claims folder and the examination report should note that review.  The examiner should also reconcile the findings with all pertinent evidence of record, including the reports of the VA examinations conducted in November 2007, June 2008, and August 2009, and the assertions of the Veteran and his spouse that his hearing problems have subsequently worsened.  Finally, the examiner should specifically address how the Veteran's service-connected hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that informs him of all applicable rating criteria.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

